Opinion issued January 30, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00681-CV
                            ———————————
                IN THE INTEREST OF J.A.M.V. AKA J.A.M.



                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-04355J



                          MEMORANDUM OPINION

      Appellant, R.V.O., appeals the trial court’s final order terminating her

parental rights to the minor child, J.A.M.V. aka J.A.M. Appellant’s appointed

counsel has filed a motion to withdraw, along with an Anders brief, asserting that

the appeal is without merit and that there are no arguable grounds for reversal. See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We affirm the trial

court’s judgment and grant counsel’s motion to withdraw.

      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 329–30 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.]

2003, no pet.).

      Counsel has filed an Anders brief in which he concludes that, after a

thorough review of the record, appellant’s appeal of the termination of her parental

rights is frivolous and without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; In re D.E.S., 135 S.W.3d at 327, 330; In re K.D., 127 S.W.3d at 67. Counsel

has certified that he delivered a copy of the brief to appellant and has informed

appellant of her right to examine the appellate record and to file a response. See In

re K.D., 127 S.W.3d at 67. This Court has also notified appellant of her right to

review the record and file a pro se response. Appellant has not filed a response.

      We have independently reviewed the entire record and counsel’s Anders

brief. See In re D.E.S., 135 S.W.3d at 330; In re K.D., 127 S.W.3d at 67. We agree

with counsel’s assessment that the appeal is frivolous and without merit.

                                          2
      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney, Donald M. Crane, must immediately send the

notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).



                                   PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3